Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Jeffrey Santry on 5/21/2021.

The application has been amended as follows: 

8. 	(Currently Amended) The method of claim 1, further comprising: 
transmitting control signaling to the UE that is to receive data via the identified subset of resources for reallocation as DL resources.


24. 	(Currently Amended) The apparatus of claim 19, wherein the memory further comprises one or more instructions being executable by the processor to: 
transmit control signaling to the UE that is to receive data via the identified subset of resources for reallocation as DL resources.


28. 	(Currently Amended) A method for wireless communication by a user equipment (UE), comprising: 
receiving control signaling different from signaling for a master information block comprising a periodicity for a reconfiguration period, a subframe configuration of the reconfiguration period associated with a time division duplex (TDD) mode of operation, and resources for reallocation as downlink (DL) resources in the TDD mode of operation, the resources for reallocation comprising at least a portion of an uplink (UL) bandwidth in a frequency division duplex (FDD) mode of operation previously utilized for transmissions by a first base station but not being used for any of physical uplink shared channel (PUSCH), sounding reference signal (SRS), or physical random access channel (PRACH) transmissions with the first base station in a current transmission interval, wherein the resources for reallocation are identified based at least in part on a defined resource allocation for the FDD mode of operation coinciding with the reconfiguration period; and 
receiving downlink (DL) transmissions from a second base station via the resources for reallocation during a subframe of the reconfiguration period, wherein the DL transmissions are received from the second base station in the TDD mode of operation based at least in part on receiving the control signaling, wherein the resources for reallocation are reallocated during the subframe of the reconfiguration period and are reallocated based at least in part on the resources for reallocation not being used for any of PUSCH, SRS, or PRACH transmissions with the first base station.

30. 	(Currently Amended) An apparatus for wireless communication, comprising: 
a processor; 
memory coupled with the processor; and 
one or more instructions stored in the memory, the one or more instructions being executable by the processor to: 
receive control signaling different from signaling for a master information block comprising a periodicity for a reconfiguration period, a subframe configuration of the reconfiguration period associated with a time division duplex (TDD) mode of operation, and resources for reallocation as downlink (DL) resources in the TDD mode of operation, the resources for reallocation comprising at least a portion of an uplink (UL) bandwidth in a frequency division duplex (FDD) mode of operation previously utilized for transmissions by a first base station but not being used for any of physical uplink shared channel (PUSCH), sounding reference signal (SRS), or physical random access channel (PRACH) transmissions with the first base station in a current transmission interval, wherein the resources for reallocation are identified based at least in part on a defined resource allocation for the FDD mode of operation coinciding with the reconfiguration period; and 
receive downlink (DL) transmissions from a second base station via the resources for reallocation during a subframe of the reconfiguration period, wherein the DL transmissions are received from the second base station in the TDD mode of , wherein the resources for reallocation are reallocated during the reconfiguration period and are reallocated based at least in part on the resources for reallocation not being used for any of PUSCH, SRS, or PRACH transmissions with the first base station.  


Allowable Subject Matter
Claims 1, 2, 5, 7-19, 22 and 24-30 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “determining a periodicity for a reconfiguration period and a subframe configuration of the reconfiguration period associated with a time division duplex (TDD) mode of operation”, “identifying, based at least in part on a defined resource allocation for the FDD mode of operation coinciding with the reconfiguration period, that the subset of resources is not being used during a subframe of the reconfiguration period for any of physical uplink shared channel (PUSCH), sounding reference signal (SRS), or physical random access channel (PRACH) transmissions with the first base station; and reallocating, during the subframe of the reconfiguration period, the identified subset of resources as downlink (DL) resources in the TDD mode of operation for transmissions by a second base station, the 


The closest prior art to Goldhamer (Pub. No.: US 20150109932 A1) teaches in paragraphs [0048, 0049, 0055 and 0058], and in FIGS. 2, 3 and 6, the FDD UL frequency channel is only partially used, as the UL traffic is taking place only in the latest subframes in the frame (203).  FIG. 6 presents an allocation derived from FIG. 2 for one DL-only system-606 and two TDD systems, occupying the available frequency resources 604 and 605 for a number of subframes not occupied by the incumbent FDD PUSCH allocation 203.  Goldhamer fails to teach “determining a periodicity for a reconfiguration period and a subframe configuration of the reconfiguration period associated with a time division duplex (TDD) mode of operation”, “the reconfiguration period having a configurable periodicity”, “the subset of resources is not being used for any of physical uplink shared channel (PUSCH), sounding reference signal (SRS), or physical random access channel (PRACH) transmissions; the subset of resources not being used for any of PUSCH, SRS, or PRACH transmissions”, “the periodicity for the reconfiguration period, the subframe configuration of the reconfiguration period, and the identified subset of resources for reallocation as DL resources being indicated to a user .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Joshua Smith  
/J.S./  
5-21-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477